DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1 and 20, claim 1, line 12 uses the term “coupling” and claim 20, line 16 also uses the term “coupling”. The term “coupling” appears to be a method step that is claimed in an apparatus claim. Appropriate correction is required. 

	Claims 2-10 are rejected as being dependent upon a rejected base claim. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray 4,030,612 in view of Troyner 9,375,102.

Regarding claim 1, Gray discloses a rack system (Fig 1) comprising:


a pair of end supports (Fig 1, #18, #30 & #31, left side & right side of rack), each of the pair of end supports configured to support either a first end or a second end of one or more elongated shelves, where each of the pair of end supports comprises:

a first vertical member (annotated Fig 1 below) and a second vertical member (annotated Fig 1 below);

an upper cross member (annotated Fig 1 below) pivotally coupled (inherently) at a first end to the first vertical member (annotated Fig 1 below) and pivotally coupled (inherently) at a second end to the second vertical member (annotated Fig 1 below);

a lower cross member (annotated Fig 1 below) pivotally coupled (inherently) at a first end to the first vertical member (annotated Fig 1 below) and pivotally coupled (inherently) at a second end to the second vertical member (annotated Fig 1 below); and

a diagonal support (annotated Fig 1 below) having a sliding lock mechanism (sliding lock box #34, Figs 2-4) coupling a first end of the diagonal support (annotated Fig 1 below) to the first vertical member (annotated Fig 1 below).


    PNG
    media_image1.png
    1099
    1288
    media_image1.png
    Greyscale


Gray has been discussed above but does not explicitly teach the rack system comprises one or more elongated shelves, where each of the one or more elongated shelves includes a first end and a second end.

Troyner discloses a rack system (Fig 1) comprising one or more elongated shelves (Fig 2, #20), where each of the one or more elongated shelves (Fig 2, #20) includes a first end and a second end (left and right ends).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a shelves (Troyner, Fig 2, #20) to the support beams of the rack of Gray in order to store smaller items on the rack of Gray. 


Regrading claim 2, modified Gray discloses the rack system of claim 1, wherein the sliding lock mechanism (Gray, sliding lock box #34, Figs 2-4) is movable along a first axis, with reference to the diagonal support (Gray, annotated Fig 1 above), between an unlocked position and a locked position (Gray, the sliding lock box #34 slides along the interiors of the struts #28 & #28a. (Col 2, lines 60-62)).


Regarding claim 4, modified Gray discloses the rack system where the diagonal support (Gray, annotated Fig 1 above) further comprises a base (Gray, Fig 4, #30) and a pair of sidewalls (Gray, Fig 4, #31) extending outward from the base (Gray, Fig 4, #30) to form a channel (shown in Fig 4) (Col 2, lines 50-51).

Regarding claim 5, modified Gray discloses the rack system where the diagonal support further comprises an end tab (Gray, annotated Fig 3 below) disposed at an end of the diagonal support (annotated Fig 1 above) & (annotated Fig 3 below).


    PNG
    media_image2.png
    902
    1080
    media_image2.png
    Greyscale


Regarding claim 6, modified Gray discloses the rack system further comprising a cutout (Gray, Fig 3, #33) formed in the pair of sidewalls (Gray, Figs 3 & 4, #31) configured to engage a locking pin (Gray, Figs 3 & 4, #29) of the first vertical member (Gray, annotated Fig 1 above).

Regarding claim 7, modified Gray discloses the rack system where the sliding lock mechanism (Gray, #34, sliding lock box) is disposed within the channel (Gray, as shown in Fig 3) and further comprises a knob (Gray, Fig 3, #43, bolt) configured to pass through a slot (Gray, Fig 3, #44, opening) formed in the base (Gray, Fig 3, #30) of the diagonal support (Gray, annotated Figs 1 & 3 above), and where the knob (Gray, Fig 3, #43, bolt) is configured to maintain the sliding lock mechanism (Gray, #34, sliding lock box) within the channel (Gray, as shown in Fig 3).

Regarding claim 8, modified Gray discloses the rack system of claim 7, where the sliding lock mechanism (Gray, #34, sliding lock box) is configured to, when in the locked position, surround the locking pin (Gray, Figs 3 & 4, #29) such that the sliding lock mechanism (Gray, #34, sliding lock box) together with the cutout (Gray, Fig 3, #33) encircle the locking pin (Gray, Fig 3, #29) (the sliding lock box #34 and the arcuate holding surface #42 and slot (Gray, Fig 3, #33) encircle the locking pin (Gray, Figs 3 & 4, #29)).

Regarding claim 9, modified Gray discloses the rack system of claim 8, where the sliding lock mechanism (Gray, #34, sliding lock box) is configured to, when in the locked position, engage the end tab (Gray, annotated Fig 3 above).

Regarding claim 10, modified Gray discloses the rack system where when the sliding lock mechanism (Gray, #34, sliding lock box) is in the unlocked position, the end support is capable of collapsing to a collapsed configuration with the first vertical member (Gray, annotated Fig 1 above) positioned adjacent to and offset from the second vertical member (Gray, annotated Fig 1 above) (Regarding Gray, the uprights #10 and struts #28 of Gray are inherently capable of folding such as to be adjacent and offset).



Regarding claim 20, modified Gray discloses a rack system (Gray, Fig 1) comprising:
one or more elongated shelves (Troyner, Fig 2, #20) where each of the one or more elongated shelves (Troyner, Fig 2, #20) includes a first end and a second end;
a first end support (Gray, left side of rack) configured to support the first end of the one or more elongated shelves (Troyner, Fig 2, #20), wherein the first end support  (Gray, left side of rack) comprises:
a pair of vertical members (Gray, annotated Fig 1 below, first and second vertical members); 
an upper cross member (Gray, annotated Fig 1 below, first upper cross member) and a lower cross member (Gray, annotated Fig 1 below, first lower cross member);
a diagonal support (Gray, annotated Fig 1 below, first diagonal support); and
a sliding lock mechanism (Gray, #34, sliding lock box) coupling at least one end of one of the upper cross member (Gray, annotated Fig 1 below, first upper cross member), the lower cross member, or the diagonal support to one of the pair of vertical members (Gray, annotated Fig 1 below, first vertical member)(Gray, as shown in Fig 3); and
a second end support (right side of rack) configured to support the second end of the one or more elongated shelves (Troyner, Fig 2, #20), wherein the second end support (right side of rack) comprises:
a pair of vertical members (Gray, annotated Fig 1 below, third and fourth vertical members);
an upper cross member  (Gray, annotated Fig 1 below, second upper cross member) and a lower cross member  (Gray, annotated Fig 1 below, second lower cross member); 
a diagonal support  (Gray, annotated Fig 1 below, second diagonal support); and
a sliding lock mechanism (Gray, #34, sliding lock box) coupling at least one end of one of the upper cross member (Gray, annotated Fig 1 below, second upper cross member), the lower cross member, or the diagonal support to one of the pair of vertical members (Gray, as shown in Fig 3).


    PNG
    media_image3.png
    1121
    1430
    media_image3.png
    Greyscale






Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gray 4,030,612 and Troyner 9,375,102; and further in view of Shy 4,179,143.

Regarding claim 3, modified Gray has been discussed above but does not explicitly teach the rack system where the sliding lock mechanism further comprises a safety lock biased outward substantially perpendicularly with reference to the axis and
configured to engage an opening in the diagonal support.

Shy teaches that it is old and well known in the art for a lock mechanism (Fig 2, #13) to comprise a safety lock (Fig 2, #16, control sheet) biased outward substantially perpendicularly with reference to an axis of the lock mechanism (Fig 2, #13) and configured to engage an opening (opening in housing #10) in a housing (Fig 2, #10).
	
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding lock mechanism (Gray, #34) with a safety lock (Shy, Fig 2, #16) to lock the sliding lock mechanism (Gray, #34) and prevent unintentional release of sliding lock mechanism (Gray, #34) and subsequent failure of the rack system of modified Gray. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631